DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 -11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheets, publication number: US 2019/0243956.

As per claims 1, 17 and 20, Sheets teaches a computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, from a user device, an audio file comprising a voice command to access information related to a user account (User query, 640, [0144]);
retrieve one or more voice biometric signatures from a voice biometric database associated with the user account (Retrieving, 644, [0146]);
apply a voice biometric matching algorithm to compare the voice command of the audio file to the one or more voice biometric signatures to determine if a match exists between the voice command and one of the one or more voice biometric signatures (comparing, 646, [0147]);
in response to determining that a match exists between the voice command and one of the one or more voice biometric signatures, retrieve information associated with the user account (allowing access, [0150]); and
send, via the communication interface, the information associated with the user account to the user device (sending relevant data, [0081]).


As per claims 2 and 18, Sheets teaches wherein retrieving information associated with the user account comprises transmitting a user identity verification to an enterprise server and retrieving the information associated with the user account from the enterprise server (Biometric database, 150E, [0054]).

As per claims 3 and 19, Sheets teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
in response to determining a mismatch between the voice command and one of the one or more voice biometric signatures, generate an error message to transmit to the user device, wherein the error message comprises at least one of: an audio file, a video file, an image file, or text content (Authentication message, [0148][0088][0092]).

As per claim 4, Sheets teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, from the user device, a second audio file comprising a second voice command to initiate a transaction related to a user account related to the user account;
apply the voice biometric matching algorithm to compare the second voice command of the second audio file to the one or more voice biometric signatures to determine if a match exists between the second voice command and one of the one or more voice biometric signatures; and
in response to determining that a match exists between the second voice command and one of the one or more voice biometric signatures, transmit a notification comprising a transaction verification to an enterprise server (user history, [0055], comparison, [0147][0090]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets, publication number: US 2019/0243956 in view of Keret, publication number: US 2019/0050545.

As per claim 12, Sheets teaches comparing biometrics in response to a request. 
Sheets does not teach wherein at least one biometric signature of the one or more voice biometric signatures is created by a voice biometric training computing platform based on passive voice monitoring audio data.

In an analogous art, Keret teaches wherein at least one biometric signature of the one or more voice biometric signatures is created by a voice biometric training computing platform based on passive voice monitoring audio data (creating voice signatures by passively monitoring audio, [0061-0062]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sheets’ authentication system to include passive monitoring as described in Keret’s authentication system for the advantage of having a more seamless user experience. 

As per claim 13, the combination teaches wherein creating the at least one voice biometric signature by the voice biometric training computing platform based on passive voice monitoring audio data includes computing a confidence level associated with the at least one biometric signature (Sheets: Confidence [0027]).

As per claim 14, the combination teaches wherein creating the at least one voice biometric signature by the voice biometric training computing platform based on passive voice monitoring audio data includes updating an initially-created voice biometric signature based on additional received passive voice monitoring audio data (Keret: Updating, [0061-0062]).


Claim(s) 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets, publication number: US 2019/0243956 in view of Rutherford, publication number: US 2014/0172420 .

As per claim 15, Sheets teaches comparing biometrics in response to a request.
Sheets does not teach wherein at least one biometric signature of the one or more voice biometric signatures is created by a voice biometric training computing platform based on active voice monitoring data.

In an analogous art, Rutherford teaches wherein at least one biometric signature of the one or more voice biometric signatures is created by a voice biometric training computing platform based on active voice monitoring data (voice samples, [0038], Fig 6b-7b).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sheet’s voice based authorization system to include requesting voice samples as described in Rutherford’s authentication system for the advantage of setting a baseline that can be used to prevent the voice print pool from becoming compromised. 

As per claim 16, the combination teaches wherein creating the at least one voice biometric signature by the voice biometric training computing platform based on active voice monitoring audio data includes:
sending a plurality of user voice commands to the user device;
transmitting, from the user device to the voice biometric training computing platform, audio data responsive to each of the plurality of user voice commands; and
computing the at least one voice biometric signature from the audio data responsive to each of the plurality of user voice commands (Rutherford: (voice samples, [0038], Fig 6b-7b)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494